Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of May 15, 2016, by and among MRD Holdco LLC, a Delaware limited liability
company (“Holdco”), Jay Graham (“Graham”), WHR Incentive LLC, a Delaware limited
liability company (“WHR”), Anthony Bahr (“Bahr” and, together with Holdco,
Graham and WHR, the “Stockholders” and each of the Stockholders, a
“Stockholder”), and Range Resources Corporation, a Delaware corporation
(“Parent”). The parties to this Agreement are sometimes referred to herein
collectively as the “parties,” and individually as a “party.” Capitalized terms
used herein without definition shall have the respective meanings specified in
the Merger Agreement (as defined below).

WHEREAS, the Stockholders, collectively, own shares of the Company’s Common
Stock (the “Common Stock,” together with any other Rights (as defined below)
with respect thereto acquired (whether beneficially or of record) by the
Stockholders after the date hereof and prior to the Closing or the termination
of all of the Stockholders’ obligations under this Agreement, whichever is
earlier, including any interests in the Company or Rights with respect thereto
acquired by means of purchase, dividend or distribution, or issued upon the
exercise of any options or warrants or the conversion of any convertible
securities or otherwise, being collectively referred to herein as the
“Securities”). For the purposes of this Agreement, “Rights” means, with respect
to any Person, (a) options, warrants, preemptive rights, subscriptions, calls or
other rights, convertible securities, exchangeable securities, agreements or
commitments of any character obligating such Person to issue, transfer or sell
any equity interest of such Person or any of its Subsidiaries or any securities
convertible into or exchangeable for such equity interests, or (b) contractual
obligations of such Person to repurchase, redeem or otherwise acquire any equity
interest in such Person or any of its Subsidiaries or any such securities or
agreements listed in clause (a) of this sentence.

WHEREAS, Parent, Medina Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), and the Company propose to enter into
an Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, among other things, Merger Sub will be merged
with and into the Company, with the Company surviving as a direct or indirect
wholly owned Subsidiary of Parent, all upon the terms of, and subject to the
conditions set forth in, the Merger Agreement (the “Merger”).

WHEREAS, the approval of the Merger and the adoption of the Merger Agreement by
the affirmative vote or consent of the holders, as of the record date for the
stockholders of the Company Stockholder Meeting, of at least a majority of the
outstanding Company Common Stock, voting as a class, is a condition to the
consummation of the Merger.

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement and as an inducement and in consideration therefor, the Stockholders
have agreed to enter into this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

ARTICLE I

VOTING; GRANT AND APPOINTMENT OF PROXY

1.1 Voting. From and after the date hereof until the earlier of (x) the
consummation of the Merger and (y) the termination of the Merger Agreement
pursuant to and in compliance with the terms thereof (such earlier date, the
“Expiration Date”), each Stockholder irrevocably and unconditionally hereby
agrees that at any meeting (whether annual or special and each adjourned or
postponed meeting) of the stockholders of the Company, however called, or in
connection with any written consent of the stockholders of the Company, each
Stockholder (in such capacity and not in any other capacity) will (i) appear at
such meeting or otherwise cause all of the Securities owned by such Stockholder
(whether beneficially or of record) to be counted as present thereat for
purposes of calculating a quorum and (ii) vote or cause to be voted (including
by proxy or written consent, if applicable) all of the Securities owned by such
Stockholder (whether beneficially or of record):

(a) with respect to each meeting at which a vote of the Stockholders on the
Merger is requested (a “Merger Proposal”), in favor of such Merger Proposal
(and, in the event that such Merger Proposal is presented as more than one
proposal, in favor of each proposal that is part of such Merger Proposal), and
in favor of any other matter presented or proposed as to approval of the Merger
or any part or aspect thereof or any other transactions or matters contemplated
by the Merger Agreement;

(b) against any Competing Proposal, without regard to the terms of such
Competing Proposal, or any other transaction, proposal, agreement or action made
in opposition to adoption of the Merger Agreement or in competition or
inconsistent with the Merger and the other transactions or matters contemplated
by the Merger Agreement;

(c) against any other action, agreement or transaction, that is intended, that
would or would be reasonably expected, or the effect of which would or would be
reasonably expected, to impede, interfere with, delay, postpone, discourage or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement or the performance by such Stockholder of its obligations under
this Agreement, including: (i) any extraordinary corporate transaction, such as
a merger, consolidation or other business combination involving the Company or
any of its Subsidiaries; (ii) a sale, lease or transfer of a material amount of
assets of the Company or any of its Subsidiaries (other than the Merger) or a
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; (iii) an election of new members to the Company Board; (iv) any
material change in the present capitalization or dividend or distribution policy
of the Company or any amendment or other change to the Organizational Documents
of the Company or its Subsidiaries, except if previously approved in writing by
Parent or as otherwise expressly provided in the Merger Agreement; or (v) any
other material change in the Company’s organizational structure or business,
except if previously approved in writing by Parent or as otherwise expressly
provided in the Merger Agreement;

 

2



--------------------------------------------------------------------------------

(d) against any action, proposal, transaction or agreement that would or would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of any Stockholder contained in this
Agreement; and

(e) in favor of any other matter necessary or desirable to the consummation of
the transactions contemplated by the Merger Agreement, including the Merger
(clauses (a) through (e) of this Section 1.1, the “Required Votes”).

1.2 Grant of Irrevocable Proxy; Appointment of Proxy.

(a) From and after the date hereof until the Expiration Date, each Stockholder
hereby irrevocably and unconditionally grants to, and appoints, Parent and any
designee of Parent (determined in Parent’s sole discretion) as such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Stockholder, to vote or cause to be
voted (including by proxy or written consent, if applicable) its Securities in
accordance with the Required Votes.

(b) Except for the irrevocable proxies previously granted under the Existing
Voting Agreement, each Stockholder hereby represents that any proxies heretofore
given in respect of the Securities, if any, are revocable, and hereby revokes
such proxies. The irrevocable proxies granted under the Existing Voting
Agreement are hereby waived as and to the extent set forth in Section 1.3.

(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 1.2 is given in connection with the execution of the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of such Stockholder under this Agreement. Each Stockholder hereby further
affirms that the irrevocable proxy set forth in this Section 1.2 is coupled with
an interest and, except upon the occurrence of the Expiration Date, is intended
to be irrevocable. Each Stockholder agrees, until the Expiration Date, to vote
its Securities in accordance with Section 1.1(a) through Section 1.1(e) above as
instructed by Parent in writing. The parties agree that the foregoing is a
voting agreement.

1.3 Waiver of the Existing Voting Agreement. Pursuant to Section 6.8 of the
Existing Voting Agreement, Holdco hereby waives the provisions of the Existing
Voting Agreement to the extent necessary to allow each of Graham, Bahr and WHR
to enter into and comply with all of its obligations under this Agreement,
including providing the Required Vote under Section 1.1 and granting the proxies
under Section 1.2; provided, however, that such waiver shall be effective only
until the date that such Stockholders have no further obligations under this
Agreement. For the avoidance of doubt, except to the extent expressly set forth
in the immediately preceding sentence, all of the rights of Holdco, and all of
the obligations of Graham, Bahr and WHR, under the Existing Voting Agreement and
all provisions of the Existing Voting Agreement shall remain unmodified and in
full force and effect, and nothing herein shall amend, modify or otherwise
affect the Existing Voting Agreement or the rights or obligations thereunder of
the parties thereto. For the further avoidance of doubt, the Stockholders agree
and

 

3



--------------------------------------------------------------------------------

acknowledge that the transfer restrictions set forth in Section 3.1 of the
Existing Voting Agreement shall not prohibit, prevent, impede or delay the
conversion of any Securities subject to the Existing Voting Agreement into
shares of Parent Common Stock in accordance with Article III of the Merger
Agreement.

1.4 Restrictions on Transfers.

(a) Except as set forth in Section 1.4(b), each Stockholder hereby agrees that,
from the date hereof until the Expiration Date, it shall not, directly or
indirectly, except in connection with the consummation of the Merger and as
expressly provided for in the Merger Agreement, (i) sell, transfer, assign,
tender in any tender or exchange offer, pledge, encumber, hypothecate or
similarly dispose of (by merger, by testamentary disposition, by operation of
law or otherwise), either voluntarily or involuntarily, or enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, Encumbrance, hypothecation or other disposition of
(by merger, by testamentary disposition, by operation of Law or otherwise), any
Securities, (ii) deposit any Securities into a voting trust or enter into a
voting agreement or arrangement or grant any proxy, consent or power of attorney
with respect thereto other than, and that is inconsistent with, this Agreement,
or (iii) agree (regardless of whether in writing) to take any of the actions
referred to in the foregoing clause (i) or (ii).

(b) Notwithstanding the provisions of Section 1.4(a) above, after the Company
Stockholder Approval has been obtained in accordance with the Merger Agreement,
(x) Holdco may distribute in accordance with its Organizational Documents any or
all of its Securities to Natural Gas Partners VIII, L.P. (“NGP VIII”), Natural
Gas Partners IX, L.P. (“NGP IX”) and NGP IX Offshore Holdings, L.P. (“NGP IX
Offshore” and, together with NGP VIII and NGP IX, the “NGP Funds”) and the
holders of Incentive Units (as such term is defined in Amended and Restated
Limited Liability Company Agreement of Holdco dated June 4, 2014) of Holdco and
(y) the NGP Funds may distribute in accordance with their respective
Organizational Documents any or all such Securities to their respective limited
partners and, as applicable, to G.F.W. Energy VIII, L.P. (as general partner of
NGP VIII, “GFW VIII”)) or G.F.W. Energy IX, L.P. (as general partner of NGP IX,
“GFW IX”). Upon such distribution, this Agreement shall no longer apply to any
Securities distributed pursuant to this Section 1.4(b) to any Person other than
Graham, Bahr, WHR and any Person that received such distribution in its capacity
as a general partner of one of the NGP Funds. Notwithstanding the foregoing, as
a condition to receiving any distribution of Securities pursuant to this
Section 1.4(b), each of GFW VIII and GFW IX shall execute a joinder, in form and
substance acceptable to Parent in its reasonable judgment, pursuant to which
each such Person shall become a “Stockholder” for purposes of this Agreement as
if an original signatory hereto.

ARTICLE II

NO SOLICITATION

2.1 Restricted Activities. Prior to the Expiration Date and except as otherwise
specifically provided for in Section 2.3, no Stockholder shall, and each
Stockholder shall cause its Affiliates and use reasonable best efforts to cause
its Representatives (for all purposes of this Agreement, as such term is defined
in the Confidentiality Agreement), not to, directly or

 

4



--------------------------------------------------------------------------------

indirectly, (a) initiate, solicit, knowingly encourage or knowingly facilitate
(including by way of furnishing or affording access to any non-public
information) any inquiries, proposals or offers regarding, or the making of a
Competing Proposal, (b) conduct, participate or engage in any discussions or
negotiations with any Person with respect to a Competing Proposal, (c) furnish
or provide any non-public information or data regarding the Company or its
Subsidiaries, or access to the properties, assets or employees of the Company or
its Subsidiaries, to any Person except in the ordinary course of business
consistent with past practice (and, in any event, not in connection with or in
response to a Competing Proposal or any indication of interest that would or
would reasonably be expected to lead to a Competing Proposal), (d) enter into
any letter of intent or agreement in principle, or other agreement providing for
a Competing Proposal or (e) resolve, agree or publicly propose to, or permit the
Company or any of its Subsidiaries or any of its or their Representatives to
agree or publicly propose to take any of the actions referred to in this
Section 2.1 (the activities specified in clauses (a) through (e) being
hereinafter referred to as the “Restricted Activities”).

2.2 Notification. Each Stockholder shall, and shall cause its Affiliates and use
reasonable best efforts to cause its Representatives to, immediately cease, and
cause to be terminated, any solicitation, encouragement, discussion or
negotiation with any Person conducted heretofore with respect to a Competing
Proposal or any indication of interest that would or would reasonably be
expected to lead to a Competing Proposal. From and after the date hereof until
the Expiration Date, each Stockholder shall advise Parent as promptly as
practicable (and in no event later than 48 hours) of the receipt by such
Stockholder of any Competing Proposal made on or after the date of this
Agreement or any request for non-public information or data made by any Person
that has made or informs the Company or such Stockholder that it is considering
making a Competing Proposal or any request for discussions or negotiations with
the Company or such Stockholder or a Representative of the Company or such
Stockholder relating to a Competing Proposal, and, in respect of each such
Competing Proposal, such Stockholder shall provide to Parent as promptly as
practicable (but in any event within such 48 hour timeframe) either (A) a copy
of any such Competing Proposal made in writing provided to such Stockholder or
to the Company or any of its Subsidiaries or (B) a written summary of the
material terms of such Competing Proposal (including the identity of the Person
making such Competing Proposal). Each Stockholder shall keep Parent reasonably
informed of the status and material terms and conditions of each such Competing
Proposal and any material modification or proposed modification thereto, and
shall promptly (and in no event later than 24 hours after transmittal or
receipt), provide Parent with copies of any material correspondence and, with
respect to material oral communications, a written summary of such
correspondence or communications, between: (x) on the one hand, the Company,
such Stockholder or any of their Representatives or Affiliates; and (y) on the
other hand, the Person that made or submitted such Competing Proposal or any
Representative of such Person. Each Stockholder agrees that neither it nor any
of its Affiliates has entered into or shall enter into any agreement with any
Person that prohibits the Company or such Stockholder from either providing any
information to Parent in accordance with this Section 2.2 or otherwise complying
with any of its obligations pursuant to this Section 2.2.

2.3 Exception. Notwithstanding anything in this Agreement to the contrary, each
Stockholder, directly or indirectly through one or more of its Representatives,
and its Affiliates may engage in any Restricted Activities with any Person if
the Company is permitted to engage in such activities with such Person pursuant
to Section 6.3(e)(ii) of the Merger Agreement, in each case subject to the
restrictions and limitations set forth in Section 6.3 of the Merger Agreement.

 

5



--------------------------------------------------------------------------------

2.4 Capacity. Each Stockholder is signing this Agreement solely in its capacity
as a Company stockholder, and nothing contained herein shall in any way limit or
affect any actions taken by any Representative of such Stockholder in his or her
capacity as a director, officer or employee of the Company, and no action taken
in any such capacity as a director, officer or employee shall be deemed to
constitute a breach of this Agreement.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF THE STOCKHOLDERS

3.1 Representations and Warranties. Each Stockholder represents and warrants to
Parent as follows: (a) such Stockholder has full legal right and capacity to
execute and deliver this Agreement, to perform such Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby; (b) this
Agreement has been duly executed and delivered by such Stockholder and the
execution, delivery and performance of this Agreement by such Stockholder and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Stockholder and no other
actions or proceedings on the part of such Stockholder are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby;
(c) this Agreement constitutes the valid and binding agreement of such
Stockholder, enforceable against such Stockholder in accordance with its terms;
(d) the execution and delivery of this Agreement by such Stockholder does not,
and the consummation of the transactions contemplated hereby and the compliance
with the provisions hereof will not, conflict with or violate any Laws or
agreements binding upon such Stockholder or the Securities owned by such
Stockholder, nor require any authorization, consent or approval of, or filing
with, any Governmental Authority, except for filings with the SEC by such
Stockholder; (e) such Stockholder owns, beneficially and of record, or controls
the Securities set forth opposite such Stockholder’s name on Exhibit A attached
hereto; and (f) such Stockholder owns, beneficially and of record, or controls
all of its Securities free and clear of any proxy, voting restriction, adverse
claim or other Encumbrances (other than Permitted Encumbrances or any
restrictions created by this Agreement or the Existing Voting Agreement) and has
sole voting power with respect to the Securities and sole power of disposition
with respect to all of the Securities, with no restrictions on such
Stockholder’s rights of voting or disposition pertaining thereto, except for
such transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, and the “blue sky” laws of the various
states of the United States, and no person other than such Stockholder has any
right to direct or approve the voting or disposition of any of the Securities.
Notwithstanding the representations and warranties contained in this
Section 3.1, the parties hereby acknowledge that the Securities held by each of
Graham, Bahr and WHR are subject to the Existing Voting Agreement, which is
waived as and to the extent set forth in Section 1.3.

 

6



--------------------------------------------------------------------------------

3.2 Lock-up. Except as otherwise provided in Section 1.4(b), none of the
Stockholders shall, during the period commencing on the Closing Date and
continuing for 90 days after the Closing Date (the “Lock-up Period”), (i) offer,
pledge, sell, contract to sell, sell

any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Parent Common Stock or any securities
convertible into or exercisable or exchangeable for Parent Common Stock or any
Rights thereto (including Parent Common Stock or such other securities that may
be deemed to be beneficially owned by such Stockholder in accordance with the
rules and regulations of the SEC and securities that may be issued upon exercise
of an option or warrant) (collectively, the “Restricted Parent Securities”) or
publicly disclose the intention to make any offer, sale, pledge or disposition
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Parent Common Stock
or such other securities, whether any such transaction described in clause (i)
or (ii) above is to be settled by delivery of Parent Common Stock or such other
securities, in cash or otherwise. In furtherance of the foregoing, Parent and
any duly appointed transfer agent for the registration or transfer of the
Restricted Parent Securities described herein are hereby authorized to decline
to make any transfer of Restricted Parent Securities if such transfer would
constitute a violation or breach of this Section 3.2.

3.3 Standstill. No Stockholder shall, during the period commencing on the
Closing Date and continuing for 12 months after the Closing Date (such period,
the “Standstill Period”), unless such action shall have been specifically
invited in writing by the Parent Board (it being understood that execution of
this Agreement by Parent does not constitute such an invitation), and each
Stockholder will direct its Representatives not to, directly or indirectly:

(a) effect or seek, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to effect or seek, or announce any intention to
effect or seek, or cause or otherwise participate in:

(i) any acquisition of, or obtaining any economic interest in, any right to
direct the voting or disposition of, or any other Right with respect to, any
Parent Common Stock;

(ii) any tender or exchange offer, consolidation, acquisition, merger, joint
venture, business combination or extraordinary transaction involving Parent or
any of its Subsidiaries or all or a material portion of the assets of Parent or
any of its Subsidiaries (except that any Stockholder or its Representatives may
effect or pursue an acquisition of any assets offered for sale by Parent or any
of its Subsidiaries);

(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Parent or any of its Subsidiaries; or

(iv) any “solicitation” of “proxies” (as such terms are defined in Regulation
14A promulgated by the SEC) or consents to vote any voting securities of Parent
or any of its Subsidiaries from any holder of any voting securities of Parent or
any of its Subsidiaries, or otherwise advise, assist or encourage any Person
with respect to the voting of any voting securities of Parent or any of its
Subsidiaries;

 

7



--------------------------------------------------------------------------------

(b) form, join, become a member of, or in any way participate in or engage in
negotiations, arrangements, understandings or discussions regarding, a “group”
(within the meaning of Rule 13d-5(b)(l) promulgated under the Exchange Act) with
respect to any voting or other securities of Parent or any of its Subsidiaries
or any securities convertible into or exercisable or exchangeable for any voting
or other securities of Parent or any of its Subsidiaries or otherwise act in
concert with any Person in respect of any such securities;

(c) call, request, or seek to have called any meeting of the stockholders of
Parent or execute any written consent in lieu of a meeting of holders of any
securities of Parent;

(d) otherwise seek, or propose to seek, representation on, or to control or
influence, or to propose to control or influence, the Parent Board or the
management, shareholders or policies of Parent or any of its Subsidiaries, or
take any action to prevent or challenge any business combination or similar
transaction to which Parent or any of its Subsidiaries is a party;

(e) request that Parent or any of its Representatives amend or waive any
provisions of this Section 3.3, or make any public announcement with respect to
the restrictions of this Section 3.3 or any plan, arrangement or intention with
respect to any of the actions restricted by this Section 3.3 or take any action,
or make or permit its Representatives to take any action, that might force
Parent or any of its Subsidiaries to make a public announcement or other public
disclosure regarding any of the types of matters set forth in clause (a), (b),
(c) or (d) above; or

(f) advise, assist, or knowingly encourage, or direct any Person to advise,
assist or knowingly encourage any other persons with respect to any of the
conduct prohibited by this Section 3.3.

Notwithstanding the preceding provisions of this Section 3.3, a Stockholder and
its Representatives may request any amendment, waiver or consent described in
clause (e) from, Parent’s Chief Executive Officer or Parent’s entire Board of
Directors (or any committee thereof), as long as all such request is kept
strictly confidential by such Stockholder and its Representatives and would not
reasonably be expected to require public disclosure by any party pursuant to any
applicable laws or stock exchange regulations.

3.4 Certain Other Agreements. Each Stockholder hereby:

(a) irrevocably waives, and agrees not to exercise, any rights of appraisal or
rights of dissent from the Merger that such Stockholder may have with respect to
the Securities;

(b) agrees to promptly notify Parent and the Company of the number of any new
Securities acquired by such Stockholder after the date hereof and prior to the
Expiration Date, it being understood, for the avoidance of doubt, that any such
Securities shall be subject to the terms of this Agreement as though owned by
such Stockholder on the date hereof;

 

8



--------------------------------------------------------------------------------

(c) agrees to permit Parent and the Company to publish and disclose in the Joint
Proxy Statement such Stockholder’s identity and ownership of the Securities and
the nature of such Stockholder’s commitments, arrangements and understandings
under this Agreement; and

(d) shall, and hereby does, authorize the Company or its counsel to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Securities (and that this Agreement places limits on the voting and
transfer of such Securities); provided, however, that Company or its counsel may
further notify the Company’s transfer agent to lift and vacate the stop transfer
order (i) with respect to the Securities following the Expiration Date solely to
the extent to effect the consummation of the Merger in accordance with the
Merger Agreement and (ii) to permit the transfers contemplated by
Section 1.4(b).

ARTICLE IV

TERMINATION

This Agreement shall terminate and be of no further force or effect upon the
earlier to occur of (i) the Expiration Date, and (ii) a Change of
Recommendation; provided, however, that the covenants and agreements contained
in Article III shall survive the consummation of the Merger and remain in full
force and effect until all obligations with respect thereto shall have been
fully performed or fully satisfied or shall have been terminated in accordance
with their terms. Notwithstanding the preceding sentence, Article IV and
Article V shall survive any termination of this Agreement. Nothing in this
Article IV shall relieve or otherwise limit any party of liability for a breach
of this Agreement.

ARTICLE V

MISCELLANEOUS

5.1 Expenses. Each party shall pay its own expenses incident to preparing for,
entering into and carrying out this Agreement, whether or not the Merger shall
be consummated.

5.2 Notices. All notices, requests and other communications to any party under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered in person; (b) if transmitted by
facsimile (but only upon confirmation of transmission by the transmitting
equipment); (c) if transmitted by electronic mail (“e-mail”) (but only if
confirmation of receipt of such e-mail is requested and received); or (d) if
transmitted by national overnight courier, in each case as addressed as follows:

If to Parent, to:

Range Resources Corporation

100 Throckmorton, Suite 1200

Fort Worth, Texas 76262

 

9



--------------------------------------------------------------------------------

Attention: General Counsel

Facsimile: 817-869-9154

With a required copy to (which does not constitute notice):

Sidley Austin LLP

1000 Louisiana Street, Suite 6000

Houston, Texas 77002

Attention: J. Mark Metts and Kevin P. Lewis

Facsimile (713) 495-7799

E-mail: mmetts@sidley.com and klewis@sidley.com

If to Holdco:

c/o NGP Energy Capital Management L.L.C.

5221 N. O’Connor Blvd., Suite 1100

Irving, Texas 75039

Attention: General Counsel

Facsimile: (972) 432-1441

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana St., 44th Floor

Houston, Texas 77002

Attention: John Goodgame

Facsimile: (713) 236-0822

If to Graham:

Jay Graham

9805 Katy Freeway, Suite 400

Houston, Texas 77024

Attention: Jay Graham

If to Bahr:

Anthony Bahr

9805 Katy Freeway, Suite 400

Houston, Texas 77024

Attention: Anthony Bahr

If to WHR:

WHR Incentive LLC

9805 Katy Freeway, Suite 400

Houston, Texas 77024

Attention: Jay Graham

 

10



--------------------------------------------------------------------------------

If to the Company:

Memorial Resource Development Corp.

500 Dallas St., Suite 1800

Houston, Texas 77002

Attention: General Counsel

Facsimile: (713) 588-8301

Vinson & Elkins LLP

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Douglas E. McWilliams and Stephen M. Gill

Facsimile: (713) 615-5956

5.3 Amendments; Extension; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by the Company and by Parent, on the one
hand, and each Stockholder, on the other hand and (ii) in the case of a waiver,
by the Company and the party (or parties) against whom the waiver is to be
effective. Subject to the prior written approval of the Company, Parent may, to
the extent legally allowed: (a) extend the time for the performance of any of
the obligations or acts of the other parties hereunder, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained herein or in any document delivered pursuant hereto, or (c) waive
compliance with any of the agreements or conditions of the other parties
contained herein. Notwithstanding the foregoing, no failure or delay by a party
in exercising any right hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other right hereunder. No agreement on the part of a party to any such
extension or waiver shall be valid unless set forth in an instrument in writing
signed on behalf of such party.

5.4 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party and the Company. Subject to the preceding sentence and except as set forth
to the contrary in Section 1.4(b), this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and permitted assigns. Any purported assignment in violation of this Section 5.4
shall be void.

5.5 No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties.

5.6 Entire Agreement. This Agreement, together with the Merger Agreement and the
Confidentiality Agreement, constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the parties,
with respect to the subject matter hereof.

 

11



--------------------------------------------------------------------------------

5.7 Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement;
provided, however, that the Company is an intended third party beneficiary of
the provisions of Section 3.4 and Articles IV and V.

5.8 Jurisdiction; Specific Performance; Waiver of Jury Trial.

(a) THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF CHANCERY
OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF DELAWARE
OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION 111 OF
THE DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT
MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT
ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR FEDERAL COURT. THE PARTIES
HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH
PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN
THE MANNER PROVIDED IN SECTION 5.2 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

(b) The parties agree that irreparable damage, for which monetary damages would
not be an adequate remedy, would occur in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached by the parties. Prior to the termination of this
Agreement pursuant to Article IV, it is accordingly agreed that the parties and
the Company shall be entitled to an injunction or injunctions, or any other
appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 5.8(b), this being in addition to any other remedy to which

 

12



--------------------------------------------------------------------------------

they are entitled under the terms of this Agreement at law or in equity. Each
party accordingly agrees not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement all in accordance with the terms
of this Section 5.8(b). Each party further agrees that no other party or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.8(b), and each party irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8(c).

5.9 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

5.10 Interpretation. Unless expressly provided for elsewhere in this Agreement,
this Agreement will be interpreted in accordance with the following provisions:
(a) the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words refer to this Agreement as an entirety and not solely to
the particular portion, article, section, subsection or other subdivision of
this Agreement in which any such word is used; (b) examples are not to be
construed to limit, expressly or by implication, the matter they illustrate;
(c) the word “including” and its derivatives means “including without
limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this

 

13



--------------------------------------------------------------------------------

Agreement and each exhibit and schedule to this Agreement, regardless of whether
it appears before or after the place where it is defined; (g) all references to
prices, values or monetary amounts refer to United States dollars; (h) wherever
used herein, any pronoun or pronouns will be deemed to include both the singular
and plural and to cover all genders; (i) this Agreement has been jointly
prepared by the parties hereto, and this Agreement will not be construed against
any Person as the principal draftsperson hereof or thereof and no consideration
may be given to any fact or presumption that any party had a greater or lesser
hand in drafting this Agreement; (j) the captions of the articles, sections or
subsections appearing in this Agreement are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
extent of such section, or in any way affect this Agreement; (k) any references
herein to a particular Section, Article or Exhibit means a Section or Article
of, or an Exhibit to, this Agreement unless otherwise expressly stated herein;
the Exhibit attached hereto is incorporated herein by reference and will be
considered part of this Agreement; (l) unless otherwise specified herein, all
accounting terms used herein will be interpreted, and all determinations with
respect to accounting matters hereunder will be made, in accordance with GAAP,
applied on a consistent basis; (m) all references to days mean calendar days
unless otherwise provided; and (n) all references to time mean Houston, Texas
time.

5.11 Counterparts. This Agreement may be executed in any number of counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

5.12 Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

PARENT: RANGE RESOURCES CORPORATION By:   /s/ Jeffrey L. Ventura Name:   Jeffrey
L. Ventura Title:   Chairman, President and Chief Executive Officer

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

HOLDCO: MRD HOLDCO LLC By:   /s/ Scott A. Gieselman   Name:   Scott A. Gieselman
  Title:   Manager STOCKHOLDERS: By:   /s/ Jay C. Graham   Jay C. Graham By:  
/s/ Anthony Bahr   Anthony Bahr WHR INCENTIVE LLC By:   /s/ Jay C. Graham  
Name:   Jay C. Graham   Title:   Manager

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Name of Stockholder

  

Number of Shares of Company Common

Stock Beneficially Owned

MRD Holdco LLC    74,407,005 Jay Graham    12,162,2891 Anthony Bahr   
12,217,4892 WHR Incentive LLC        580,000

 

1  Includes the 580,000 shares owned by WHR Incentive LLC.

2  Includes the 580,000 shares owned by WHR Incentive LLC.